Case 2:20-cv-00207-JPH-DLP Document 17 Filed 08/28/20 Page 1 of 3 PageID #: 233




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 BRANDON MOCKBEE,                                       )
                                                        )
                                 Petitioner,            )
                                                        )
                            v.                          )       No. 2:20-cv-00207-JPH-DLP
                                                        )
 KATHY ALVOY,                                           )
                                                        )
                                 Respondent.            )

                      ENTRY ON PETITIONER'S PENDING MOTIONS

                                  I. Motion for Enlargement for Time

        Mr. Mockbee's motion for enlargement of time, dkt. [14], is granted to the extent that he

 shall have through September 21, 2020, in which to file his response to the respondent's motion

 to dismiss at docket 12.

                                         II. Motion for Discovery

        Mr. Mockbee argues that he is unable to prepare his response to the respondent's motion to

 dismiss "without the court opening discovery and enforcing an order" to do so. Dkt. 14 at 2. Mr.

 Mockbee mentions various discovery requests in his motion for enlargement of time: subpoenas,

 admissions, interrogatories, and requests for production. Id.; dkt. 14-1. Additionally, Mr. Mockbee

 argues that he was not provided notice of the exhibits and evidence filed with the respondent's

 motion to dismiss in the discovery process. Dkt. 15.

        "A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

 discovery as a matter of ordinary course." Bracy v. Bramley, 520 U.S. 899, 904 (1997). Habeas

 corpus petitioners can conduct civil discovery "'if, and to the extent that, the judge in the exercise

 of his decision and for good cause shown grants leave to do so, but not otherwise.'" Id. (quoting

 Rule 6 of the Rules Governing § 2254 Cases). "Good cause" means that the petitioner must make
                                                    1
Case 2:20-cv-00207-JPH-DLP Document 17 Filed 08/28/20 Page 2 of 3 PageID #: 234




 specific allegations that demonstrate that there is good reason to believe that the petitioner may,

 through discovery, be able to garner sufficient evidence to entitle him to relief. Id. at 908-09. The

 respondent argues that Mr. Mockbee does not raise a viable claim for habeas relief because he has

 not completed the required second part of the administrative appeals process and therefore, has

 failed to exhaust his administrative remedies. Dkt. 12.

        The Court finds that Mr. Mockbee has not shown good cause for further supplementing the

 record in this case through his requested discovery. Mr. Mockbee will have the opportunity to

 respond to the respondent's motion to dismiss and present his arguments that he has exhausted his

 administrative remedies and may file any exhibits or evidence supporting such arguments with his

 response. If this action proceeds further to the merits after resolution of the exhaustion issue, and

 the petitioner seeks additional evidence, he may renew his motion for discovery at that time. He is

 reminded, however, that "[d]iscovery in habeas corpus actions is extremely limited." Glascoe v.

 Bezy, 421 F.3d 543, 549 (7th Cir. 2005); see also Tabb v. Christianson, 855 F.3d 757, 763 (7th

 Cir. 2017) ("As a general rule, federal habeas petitions must be decided on state court records.").

 Accordingly, his motion for discovery, dkt. [15], is denied without prejudice.

 SO ORDERED.

 Date: 8/28/2020




 Distribution:

 BRANDON MOCKBEE
 262691
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

                                                  2
Case 2:20-cv-00207-JPH-DLP Document 17 Filed 08/28/20 Page 3 of 3 PageID #: 235




 Marjorie H. Lawyer-Smith
 INDIANA ATTORNEY GENERAL
 marjorie.lawyer-smith@atg.in.gov




                                       3
